                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

Joyce Johnson,                        )         C/A No. 2:18-cv-394-DCC
                                      )
                           Plaintiff, )
                                      )
v.                                    )         OPINION AND ORDER
                                      )
Andrew M. Saul, Commissioner of       )
Social Security Administration,       )
                                      )
                           Defendant. )
________________________________ )

       Plaintiff has brought this action pursuant to 42 U.S.C. § 405(g) seeking judicial

review of the final decision of the Commissioner of Social Security (“Commissioner”)

denying her claim for Disability Insurance Benefits.      In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02 (D.S.C.), this matter was referred to a United States

Magistrate Judge for pre-trial handling. The Magistrate Judge issued a Report and

Recommendation (“Report”) on June 11, 2019, recommending that the Court reverse the

decision of the Commissioner and remand for further proceedings. ECF No. 17. Neither

party filed objections to the Report.

       The Magistrate Judge makes only a recommendation to this Court.                The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with this Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

The Court is charged with making a de novo determination of only those portions of the

Report that have been specifically objected to, and the Court may accept, reject, or modify

the Report, in whole or in part. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (“[I]n the absence of a timely

                                            1
filed objection, a district court need not conduct a de novo review, but instead must ‘only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” (quoting Fed. R. Civ. P. 72 advisory committee’s note to 1983

addition)).

       Having reviewed the record, the applicable law, and the findings and

recommendations of the Magistrate Judge, the Court finds no clear error and adopts the

Report by reference in this Order. The Court is very concerned that the opinion of the

Administrative Law Judge ("ALJ") effectively omits several years of records from Plaintiff's

treating physician, particularly in light of the strength of Plaintiff's claim for disability.

Compounding this problem, the ALJ (incorrectly) uses the lack of records from Plaintiff's

treating physician to give his opinion "little weight." Despite this clear legal error, the

Commissioner contends that the ALJ completed "a comprehensive review of the record

as a whole" and commends the ALJ's "thorough decision." ECF No. 14 at 7, 9. The

Commissioner further relegates his response to this legal error to a footnote, summarily

contending that ALJs have no obligation to "discuss every medical finding." Id. at 9. The

Commissioner misapprehends Plaintiff's argument. The pertinent point is that the ALJ

discounted Plaintiff's treating physician's opinion "[w]hen considering the frequency of

office visits." ECF No. 9-2 at 26. This was factually erroneous and legally erroneous

under the relevant regulations. The Court makes no finding as to whether this was a

deliberate omission or simple oversight but notes a disturbing number of cases where

ALJs go to great lengths to justify giving little weight to the opinions of treating physicians

while giving great weight to the opinions of consultative examiners.




                                              2
      Therefore, the Commissioner’s decision is REVERSED and the Court remands

this matter to the Commissioner pursuant to sentence four of 42 U.S.C. § 405(g).

      IT IS SO ORDERED.

                                                     s/ Donald C. Coggins, Jr.
                                                     United States District Judge
September 10, 2019
Spartanburg, South Carolina




                                           3
